Title: To George Washington from Benjamin Harrison, 8 January 1784
From: Harrison, Benjamin
To: Washington, George



Richmond [Va.] Jany 8th 1784

I congratulate you my dear sir on your safe return to your native country and to that domestic ease and happiness you have so long earnestly wish’d for. Your disinterested virtue and patriotism have raised you to a height of glory which no human being can exceed, and stamp’d a value on your character superior if possible to the laurels you have gaind in the field, and the glorious independence you have establish’d for your country. That you may long enjoy in health and happiness the plaudits of an admiring world, and the gratitude of your country, are wishes too near my Heart to be withheld on the present occasion, altho’, from the perfect knowledge I have of you, I should fear the communication even from a friend might be construed into flattery, if that friend was not too well known to you, to induce a suspicion of his being capable of such a vice. That you have placed happiness within our reach is certain, but whether we shall secure it or not seems to me problimatical; almost every power in the union from Congress downwards appearing to have lost sight of the greater objects, and our critical situation, and to have given themselves over to an indolent security, to party disputes, or to pursuits unworthy of a great nation. By what means an alteration of conduct is to be brought about Heaven alone can tell, or perhaps can bring about by another friendly interposition. Examples are not wanting of confusions producing order and happiness to nations, yet the experiment is too dangerous to be tried, because they are not also wanting to prove it has sometimes ended in despotism, Slavery, and every human evil; the latter is much to be dreaded by us, as the eyes of the world are on us, and tho’ we were once the wonder and envy of all, we are now sinking faster in esteem than we rose, and without a total alteration of system, shall soon be the object of their entire contempt which will revive the hopes of Britain, and cause other nations to entertain thoughts that are

at present far from them; our safety will then alone depend on the rival powers not being able to agree on a division of the spoil. This is an interesting subject, and in a gloomy moment I may have carried it too far, tho’ I think I am not altogether without a foundation for my fears, the example of Poland is too recent to be forgotten, or not to create apprehensions, that the same causes may produce the same effects.
A letter from Mr Jefferson dated the 24th of last month tells me that all business in congress is at an end by the going away of one member, and That they had but little hopes of geting nine States together to ratify the treaty in time for the stipulated exchange of it, and that it is to be apprehended if it is not done, that a variety of difficulties will arise before Great Britain can be brought to the same point again, be this as it may, it certainly behoves the States whose members are absent, and have so shamefully neglected their duty, to call them to account, and hold them up to that contempt and resentment they so richly deserve, for running the risk of again involving their country in war, and devastation, for the trifling consideration of a few weeks domestic enjoyments.
I have much more to say to you but this scrawl being already too lengthey, I shall postpone the rest till I have the pleasure of seeing you at mount Vernon, which I intend to do in the first part of the next month, in the meantime I tender you and your good lady the compliments of the season, and am with sentiments of the most perfect esteem Dr Sir your most Obedient and most Humble Servant

Benja. Harrison

